Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/29/2022 has been entered. Claim 31 has been amended. Claims 31-50 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.	Regarding claim 31, Applicant argues that determination of IPAP and determination of Dmax are two separate operations directed by the controller, and that determination of IPAP happens first, while Dmax is determined second (Pg. 8 of remarks). Examiner first notes that Applicant did not provide citations to their specification where two separate operations are performed regarding IPAP delivery and Dmax determination. Applicant offers that the controller makes a second determination after IPAP duration is determined (Pg. 8 of remarks). However, as stated previously (Advisory action mailed 07/14/2022), Applicant’s citation to US5148802 shows that maximum duration of IPAP functions independently of the patient’s breathing pattern and is preset by a user/clinician (Col. 4 lines 3-9). Thus the controller is not performing both operations by itself. The specification also supports that Dmax is a duration of IPAP is varied when the patient is awake, not that there are two separate calculations (Specification at Paragraph 0021). It has been held that “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01(II). Applicant appears to improperly narrow claim limitations based on unsupported matter by stating the controller makes IPAP determination and Dmax calculations by itself as two separate operations. It also appears that the Applicant to try to improperly narrow claim limitations using the specification because there is still no provided citation to a “well-known” or uniquely accepted definition of maximum duration on the record as it pertains to Applicant’s invention as filed (See advisory action mailed 07/14/2022). The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c). Accordingly, Examiner notes that the combination of Truschel and Rapoport does disclose the amended language of claim 1, as predetermined IPAP is delivered by a controller, and can be overridden based on respiratory information gathered from the patient. Examiner interprets variation of the IPAP duration to still be synonymous with Dmax duration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 and the claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 31, Applicant’s amended language and remarks require the controller to perform two separate operations including: 1) pre-determining a duration of IPAP and 2) after determination and IPAP is started, variation of Dmax is determined which is supposed to be a separate variable from IPAP duration. This separate variable operation is not disclosed in Applicant’s specification, and furthermore both calculations being performed by the controller is not disclosed. The specification instead supports that Dmax is a duration of IPAP is varied when the patient is awake, not that there are two separate calculations (Specification at Paragraphs 0021 and 0041). Furthermore, as cited in the advisory action, no definition of Dmax has been provided other than Applicant’s arguments to distinguish Dmax from IPAP duration. Accordingly, without citations to support two separate operations performed by the controller, it appears Applicant was not in position of the invention claimed at the time of filing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31, 35, 37, 38, 40, and 42 are rejected under 35 U.S.C 103 as being unpatentable over US 2013/0247914 A1 to Truschel et al. (hereinafter “Truschel”) in view of US6988994B2 to Rapoport et al. (hereinafter “Rapoport”).
Regarding claim 31, Truschel discloses a respiratory therapy system configured to supply a breathable gas to a patient, comprising (Truschel at Fig. 1 system 10; Paragraph 0019 “FIG. 1 illustrates a system 10 configured to deliver a pressurized flow of breathable gas to the airway of a subject 12 in accordance with a therapy regimen.):
	a flow generator configured to deliver the breathable gas to the patient via a patient interface
(Truschel at Fig. 1 pressure generator 14; Paragraph 0020 “By way of non-limiting example, pressure generator 14 may be configured to control the pressure of the pressurized flow of breathable gas in order to treat respiratory insufficiency or obstructed airway syndrome.”);
	one or more sensors, each sensor configured to detect a pressure or a flow of gas from within
the patient interface and to generate one or more signals corresponding to the pressure or the flow of
gas from within the patient interface (Truschel at Fig. 1 sensors 20; Paragraph 0026 “Sensors 20 are
configured to generate one or more output signals conveying information related to respiratory effort of
subject 12. In one embodiment, sensors 20 generate output signals conveying information related to
one or more fluid parameters of the pressurized flow of breathable gas.”, Paragraph 0028 “The sensors
may include one or more sensors disposed in single location or a plurality of locations, Such as for
example, within pressure generator 14, within (or in communication with) conduit 28, within (or in
communication with) interface appliance 30, and/or other locations.”); and
	a controller configured to receive and analyze the one or more signals from the one or more
sensors to determine when the patient is inhaling or exhaling (Truschel at Fig. 1 Sensors 20, processor
24, spontaneous respiration module 38; Paragraph 0031 “Generally, processor 24 is configured to
determine the respiratory state of subject 12. Processor 24 is further configured to control pressure
generator 14 in generation of the pressurized flow of breathable gas such that one or more parameters
of the pressurized flow of breathable gas vary in accordance with a therapy regimen that defines the
one or more parameters as a function of respiratory state.” Paragraph 0039 “Spontaneous respiration
module 38 is configured to identify spontaneous breaths taken by subject 12. The identification of
spontaneous breaths is based on the output signal (s) generated by sensors 20. In one embodiment,
such identification is based on one or more fluid parameters determined by fluid parameter module 32
from the output signal(s) generated by sensors 20.”, Paragraph 0032 “The processor may be configured
to execute, [or have control over], one or more computer program modules. The one or more computer
program modules may include one or more of a fluid parameter module 32, a control module 34, a
volume determination module 36, an inspiration pressure module 37, a spontaneous respiration module
38, an arousal detection module 40, a rate determination module 42, a boost determination module 44,
an expiration pressure module 46, and/or other modules.”), and to determine when the patient is
awake or asleep, (Truschel at Fig. 1 processor 24, arousal detection module 40; Paragraph 0040
“Arousal detection module 40 is configured to detect arousals of subject 12 during a therapy session. In
one embodiment, arousals of subject 12 are determined based on identifications of spontaneous
breaths by spontaneous respiration module 38. During sleep, subject 12 will tend to have fewer
spontaneous breaths. Thus, arousal detection module 40 may detect an arousal based on an increase in
spontaneous breaths.”) and to control the flow generator to deliver the breathable gas at:
	(i) an inspiration pressure (IPAP) when the controller determines that the patient is inhaling
(Truschel at Fig. 1 processor 24, inspiration pressure module 37, spontaneous respiration module 38;
Paragraph 0036 “During inspirations, the pressure level of the pressurized flow of breathable gas is
increased to ensure subject 12 will take in enough gas to maintain the average tidal volume.”),
	(ii) an expiration pressure (EPAP) when the controller determines that the patient is exhaling,
the EPAP being lower than the IPAP (Truschel at Fig. 1 processor 24, spontaneous respiration module
38, expiration pressure module 46; Paragraph 0036 “The therapy regimen provided by control module
34 is a bi-level therapy. In this therapy regimen, the level of pressure of the pressurized flow of
breathable gas during exhalation is maintained at an expiratory level (known as Expiratory Positive
Airway Pressure or EPAP). During inspirations, the pressure level of the pressurized flow of breathable
gas is increased to ensure subject 12 will take in enough gas to maintain the average tidal volume.
Changes between Inspiration Positive Airway Pressure (“IPAP”) and EPAP are triggered in accordance
with a respiratory rate.” The pressure level is increased during inspiration and thus is decreased during
expiration.),
	wherein the controller is further configured to receive or generate a back-up time related
variable (Truschel at Fig. 1 processor 24, rate determination module 42; Paragraph 0041 “Rate
determination module 42 is configured to determine the therapeutic respiratory rate used to trigger
transitions between IPAP and EPAP. In conventional AVAPS and/or ACV therapy systems, the respiratory
rate may be determined based primarily or solely on a rate that is input by subject 12, a caregiver, a
therapy decision-maker, a researcher, and/or other users. By contrast, rate determination module 42 is
configured to determine the respiratory rate based on spontaneous respiration by subject 12) and to
compare a time related variable of at least a portion of a breath of the patient with the back-up time
related variable and to automatically control the flow generator to deliver the breathable gas to the
patient at the IPAP when the controller determines that the patient is not inhaling in accordance with
the back-up time related variable (Truschel at Fig. 1 processor 24 rate determination module 42;
Paragraph 0040, Paragraph 0041 “Rate determination module 42 is configured to determine the
therapeutic respiratory rate used to trigger transitions between IPAP and EPAP.”; Paragraph 0050 “For
example, at the end of a breath (e.g., during expiration) control module 34 is configured to trigger
pressure generator 14 to adjust the level of pressure from EPAP to IPAP responsive to either
spontaneous respiration module 38 detecting a spontaneous inspiration, or passage of an amount of
time from a respiratory event (e.g., from initiation of the previous inspiration, from end of the previous
inspiration, and/or other times) corresponding to the therapeutic respiratory rate without detection of a
spontaneous inspiration.”; Examiner notes that changing the duration of IPAP is considered to be a first “predetermined time” as the machine is deciding to switch to IPAP for an amount of time based on memory of breaths stored, and then adjusts responsive to breathing rhythm; Paragraph 0043 “A rolling window of spontaneous breath times is maintained in memory (e.g., electronic storage 16). The window may include between 12 to 50 breaths. In one embodiment, the window includes about 30 breaths.”; Paragraph 0044 discloses the rate determination model uses the stored window to determine airflow delivery times (i.e. a predetermined time)), and 
	wherein the controller is further configured to automatically control the flow generator to vary a maximum (Dmax) for the first predetermined time when the controller determines that the patient is awake (Truschel at Fig. 1 processor 24, rate determination module 42; Paragraphs 0049-0050 “During a therapy session, after subject 12 has gone to sleep, as subject 12 experiences an arousal, the therapeutic respiratory rate may feel artificially high to subject 12. This may cause discomfort to subject 12, and may result in subject 12 being awakened fully and/or having trouble going back to sleep.”, Paragraph 0063 Truschel discloses baseline IPAP is determined and maintained during spontaneous breaths; The duration of pre-determined IPAP during spontaneous breaths (i.e. Dmax) is interrupted when the determination is made that the patient needs breathing assistance. Examiner notes that the machine deciding to vary IPAP duration interrupts the first pre-determined time of IPAP made when transitioning from EPAP to IPAP. Therefore, variation of IPAP during spontaneous breathing is met; Paragraph 0067: “At operation 76, the delivery of the pressurized flow of breathable gas at the IPAP pressure level may be disrupted responsive to a detection of spontaneous expiration by the subject. In one embodiment, operation 76 is performed by pressure generator similar to or the same as pressure generator 14 (shown in FIG. 1 and described above) under the control of a control module similar to or the same as control module 34 (shown in FIG. 1 and described above).”
	Although Truschel does not explicitly disclose wherein the controller determines that the patient is inhaling, when the controller determines that the patient is awake, Rapoport demonstrates it was known in the art before the effective filing date of the claimed invention to use a controller which can determine when a patient is inhaling while awake and adjust pressure accordingly (Fig. 1 Processing arrangement 24; Step 208 determines awake/sleep state of patient; Col. 3 lines 61-62 discloses the processing arrangement can monitor breathing, which examiner interprets to be both spontaneous inhaling and exhaling, while the patient is awake; Col. 5 lines 32-36 discloses pressure is reduced and/or reduced to zero [which the examiner takes to be varying a duration of IPAP as it is stopped] when the patient is determined to be awake).
	Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the control module of Truschel to further include instructions to adjust IPAP duration when a patient is inhaling and awake, as taught by Rapoport, in order to provide comfort to the patient during a troubled wakeful state (Col. 5 lines 32-37). 
Regarding claim 35, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up time related variable is a back-up rate corresponding to a back-up time frequency at which a breathing parameter, a portion of the breath, or the complete breath, of the patient occurs (Paragraph 0041 “The rate determination module 42 assesses the respiratory rate of subject 12 early in a therapy session (e.g., at the beginning of a night) and maintains the respiratory rate appropriately throughout the therapy session.”).
Regarding claim 37, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up rate is any one of: a) less than a frequency of all of, or a portion of, the breath of the patient, b) greater than the frequency of all of, or a portion of, the breath of the patient, and c) substantially the same as the frequency of all of, or a portion of, the breath of the patient (Fig. 1 processor 24, rate determination module 42; Paragraph 0045 “Rate determination module 42 is configured to set a therapeutic breath time based on the wakeful breath time. In one embodiment, the therapeutic breath time is set by rate determination module 42 to the lesser of 1.14 times the wakeful breath rate or 2 breaths per minute less than the wakeful breath time.”, Paragraph 0045 Formula (1): The back-up rate is able to be set at less than, substantially the same as, and more than the breathing rate of a patient.).
Regarding claim 38, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the back-up time related variable is generated by the controller based on a typical breath of the patient, or an inspiratory or an expiratory portion of the typical breath (Fig. 1 processor 24, rate determination module 42; Paragraph 0044 “Rate determination module 42 is configured to determine a current average spontaneous breath time from the breath times in the stored window. A wakeful breath time is set equal to the current average spontaneous breath time (A) if the current average spontaneous breath time is at or above a minimum (e.g., predetermined, user configurable, determined at manufacture, determined dynamically, and/or a minimum that is otherwise determined), and (B) if at least a threshold percentage of the breaths are spontaneous.”).
Regarding claim 40, Truschel in view of Rapoport discloses the system of claim 31, and Truschel further discloses wherein the controller is configured to adjust the back-up time related variable when the controller determines that the patient is awake (Paragraph 0049 “rate determination module may be configured to reduce the therapeutic respiratory rate during arousals.”).
Regarding claim 42, Truschel in view of Rapoport discloses the system claim 31, and Truschel further discloses wherein the controller is further configured to control the flow generator to deliver the breathable gas at a lower pressure when the controller determines that the patient is awake than when the controller determines that the patient is asleep (Paragraph 0052 “By way of non-limiting example, in one embodiment, control module 34 controls pressure generator 14 such that responsive to a given breath being a spontaneous breath, IPAP is provided at a baseline level. Responsive to the given breath being a non-spontaneous breath, IPAP is provided at a boosted level that is higher than the baseline level. The higher boosted level will help to maintain the average tidal volume in the absence of the respiratory effort of subject 12.”) Spontaneous breaths are given a lower pressure, while non-spontaneous corresponds to therapeutic air flow being needed during apneic episode.).
Claims 32, 41, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2004/0231670A1 to Bassin (hereinafter “Bassin”) .
Regarding claim 32, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but Truschel in view of Rapoport is silent wherein the back-up time related variable is a back-up duration corresponding to a length of time of a breathing parameter. However, Bassin demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a back-up duration corresponding to a length of time of a breathing parameter (Bassin at Fig. 2 block 26; Paragraph 0028).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor (therein rate determination module) of Truschel to be based on a breath duration, as taught by Bassin, in order to provide therapeutic air flow to the patient if the machine does not detect a spontaneous breath within a time threshold (Bassin at
Fig. 2 block 26; Paragraphs 0010, 0028, & 0037).
Regarding claim 41, Truschel in view of Rapoport teaches the system of claim 40, but is silent wherein the back-up time related variable is a back-up duration, and the controller is further configured to increase the length of the back-up duration when the controller determines that the patient is awake, such that the back-up duration is longer than a typical length of the breath of the patient. However, Bassin demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a back-up duration corresponding to a length of time of a breathing parameter such that the back-up duration is longer than a typical length of breath of the patient (Bassin at Fig. 2 block 26; Paragraphs 0029 “Preferably this rate [timing period] Tapn is approximately that of the normal expected respiratory rate of the patient but it may be higher or lower as desired.”, Paragraph 0035).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor (therein rate determination module) of
Truschel to increase the back-up duration to longer than the typical breath of the patient, as taught by
Bassin, in order to provide less vigilance during the patient’s spontaneous breathing (Bassin at Fig. 2
block 26; Paragraphs 0029 & 0035).
Regarding claim 48, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein the controller is further configured to control the flow generator to deliver the breathable gas to the patient when the controller determines that the patient is not inhaling in accordance with the back-up time related variable and the controller determines that the patient is awake, and wherein the back-up time related variable when the controller determines that the patient is awake is different from when the controller determines that the patient is asleep. However, Bassin demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to have a ventilator which provides air flow in a spontaneous mode, and then may switch to another back-up time related variable, such as a timed mode, when a patient inspiration is not detected before the lapsing of a breathing parameter threshold. (Bassin at Fig. 2 Steps 20, 22, 24 & 26; Paragraph 0028). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to be configured to switch between back-up time related variables when the patient activates non-spontaneous mode of ventilation as opposed to a spontaneous mode of ventilation, as taught by Bassin, in order to provide resynchronization with patient breathing thus making the therapeutic air flow comfortable (Bassin at Fig. 2 Steps 20, 22, 24 & 26; Paragraphs 0010 & 0028). 
Regarding claim 49, Truschel in view of Rapoport discloses the system of claim 31, but Truschel in view of Rapoport is silent wherein the controller is further configured to control the flow generator to vary a set duration (Dset) that the breathable gas is delivered to the patient at the IPAP when the controller determines that the patient is not inhaling in accordance with the back-up time related variable, and the controller determines that the patient is awake. However, Bassin demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to have a ventilator which provides air flow for a duration, and may vary the duration of air flow to resynchronize with the patient after the patient is not breathing in accordance with a time related parameter (Bassin at Fig. 3 Steps 32, 34; Paragraph 0035).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which may vary the duration of delivered gas to the patient when the controller determines
the patient is not inhaling after the time-duration has passed and the controller determines the patient
is awake, as taught by Bassin, increase the chances of resynchronization with patient breathing (Bassin
at Fig. 3 Steps 32, 34; Paragraph 0035).
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport and Bassin in view of WO2014/186584A2 to Cragg et al. (hereinafter “Cragg”).
Regarding claim 33, Truschel in view of Rapoport and Bassin teaches the respiratory therapy system of claim 32, but are silent wherein the controller is further configured to control the flow generator to not deliver the breathable gas at the IPAP to the patient the controller determines that the patient is awake. However, Cragg demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a flow generator that will not deliver gas at the IPAP when the patient is awake (Cragg at paragraph 0406).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which does not deliver gas at the IPAP when the controller determines the patient is not
Regarding claim 34, Truschel in view of Rapoport, Bassin, and Cragg teaches the respiratory therapy system of claim 33. Bassin further discloses a system wherein the back-up duration is any one or more of: a) greater than a maximum length of all of, or a portion of, the breath of the patient, b) less than the maximum length of all of, or a portion of, the breath of the patient, and c) substantially the same as the maximum length of all of, or a portion of, the breath of the patient (Bassin at Paragraph 0017).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of WO2014/186584A2 to Cragg.
Regarding claim 36, Truschel in view of Rapoport teaches the respiratory therapy system of claim 35, but is silent wherein the controller is further configured to control the flow generator to not deliver the breathable gas at the IPAP to the patient when the controller determines that the patient is breathing at a frequency slower than a back-up time frequency and the controller determines the patient is awake. However, Cragg demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a flow generator that will not deliver gas at the IPAP when the system determines the patient is awake (Cragg at paragraph 0407).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the system of Truschel in view of Bassin to include a flow
generator which does not deliver gas at the IPAP when the patient is awake, as taught by Cragg, in order
increase patient compliance and comfort (Cragg at Paragraphs 0373 & 0407).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US4537190A Caillot et al. (hereinafter “Caillot”).
Regarding claim 39, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein the controller is configured to disable the back-up time related variable when the controller determines that the patient is awake. However, Caillot demonstrates that it was well known in the art before the effective filing date of the claimed invention to provide an apparatus that can disable the respirator, and therein the spontaneous ventilation mode dependent upon patent breathing parameters (Col. 3 lines 49-53, 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to be configured to disable the
ventilation, as taught by Caillot, allow for both aspiration and care of the patient while the apparatus is
worn (Col. 3 lines 65–67, Col. 3 lines 49–53, 57–58, 65–67).
Claims 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US7103892 to Estes et al. (hereinafter “Estes”).
Regarding claim 43, Truschel in view of Rapoport discloses the system of claim 31, but is silent wherein a pressure difference between the IPAP and the EPAP is different when the controller determines that the patient is awake as compared to when the controller determines that the patient is asleep. However, Estes demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a system that may have a difference between IPAP and EPAP that is different when the patient is awake compared to when they are asleep (Fig. 9A-9F; Col. 5 lines 60–65, Col. 22 lines 17–20).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to incorporate differential
ramping of IPAP and EPAP when the patient is awake and asleep, as taught by Estes, in order to ensure
the patient can fall asleep easily while receiving therapeutic airflow (Fig. 9A-9F; Col. 5 lines 29–37, 60–65, Col. 21 lines 51–54, Col. 23 lines 55–59).
Regarding claim 44, Truschel in view of Rapoport and Estes discloses the system of claim 43, but Truschel and Rapoport are silent wherein the pressure difference is greater when the controller determines that the patient is awake. However, Estes further demonstrates that it was known in the respiratory therapy art before the effective filing date of the claimed invention to use a system that may have a greater pressure difference between IPAP and EPAP when the patient is awake compared to when the patient is asleep (Estes at Fig. 9A-9F; Abstract; Col. 19 lines 52–57, Col. 20 lines 60–64, Col. 23 lines 55–59, Col. 25 lines 1–5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to incorporate differential
ramping of IPAP and EPAP when the patient is awake, as taught by Estes, in order to ensure the patient
can fall asleep easily while receiving therapeutic airflow (Estes at Fig. 9A-9F; Abstract; Col. 5 lines 60–65,
Col. 19 lines 52–57, Col. 20 lines 60–64, Col. 23 lines 55–59, Col. 25 lines 1–5).
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2006/0000475A1 to Matthews et al. (hereinafter “Matthews”).
Regarding claim 45, Truschel in view of Rapoport teaches the system of claim 31, but is silent wherein when the controller determines that the patient is awake, then one of a) a maximum duration of IPAP is disabled, b) the maximum duration of IPAP is increased, and c) the maximum duration of IPAP is overridden. However, Matthews demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to have a controller which overrides a duration of IPAP when the patient is awake (Matthews at Fig. 2 Ramp controller 118; Paragraphs 0080 & 0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to override the duration of IPAP, 
as taught by Matthews, in order to allow the patient to fall asleep (Matthews at Fig. 2 Ramp
controller 118; Paragraphs 0080 & 0090).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of WO2011/149362A1 to Graham et al. (hereinafter “Graham”).
Regarding claim 46, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but is silent wherein the system further comprises any one or more of the following: a) a humidifier configured to increase humidity of the breathable gas delivered to the patient and b) a gas delivery tube between the flow generator and the patient, wherein the tube is configured to be heated. However, Graham demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a humidifier configured to humidify a therapeutic gas flow, and a tube configured to be heated that is used (Fig. 2 humidifier 108, inspiratory
tube 6; Sheet 7 lines 31-33 – Sheet 8 lines 1-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the breathing apparatus of Truschel to further comprise a
humidifier and a tube configured to be heated, as taught by Graham, in order to ensure the patient
receives comfortable therapeutic respiratory gas flow (Fig. 2 humidifier 108, inspiratory tube
6; Sheet 7 lines 31-33 – Sheet 8 lines 1-7, Sheet 2 lines 12-14).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport in view of US2017/0348498A1 to Salter (hereinafter “Salter”). 
Regarding claim 47, Truschel in view of Rapoport discloses the respiratory therapy system of claim 31, but is silent wherein the controller is further configured to control the flow generator to deliver the breathable gas to the patient when the controller determines that the patient is not inhaling in accordance with the back-up time related variable and the controller determines that the patient is awake, such that CPAP is delivered to the patient, when the controller determines that the patient is awake. However, Salter demonstrates that it was well known in the respiratory therapy art before the effective filing date of the claimed invention to use a breathing apparatus configured to deliver CPAP to a patient when they are awake (Paragraph 0140).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to control the flow generator to
deliver CPAP when the controller senses the patient is awake, as taught by Salter, in order to provide to
improve patient compliance (Paragraphs 0140 & 0142).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Truschel and Rapoport and Bassin in view of US2006/0000475A1 to Matthews et al.
Regarding claim 50, Truschel in view of Rapoport and Bassin teaches the system of claim 49, but is silent wherein when the controller determines that the patient is awake, then one of a) a maximum
duration of IPAP is disabled, b) the maximum duration of IPAP is increased, and c) the maximum
duration of IPAP is overridden. However, Matthews demonstrates that it was known in the respiratory
therapy art before the effective filing date of the claimed invention to have a controller which overrides
a duration of IPAP when the patient is awake (Fig. 2 Ramp controller 118; Paragraphs 0080
& 0090).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the processor of Truschel to be capable of overriding the
duration of IPAP, as taught by Matthews, in order to allow the patient to fall asleep (Fig. 2
Ramp controller 118; Paragraphs 0080 & 0090).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-10842958-B1 to Rapoport; US-20120010519-A1 to Rapoport; US-20180236191-A1 to Martin; US-20180221608-A1 to Schwaibold; US-20110297155-A1 to Shelly; US-20060070624-A1 to Kane; and US-20100108066-A1 to Martin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785         

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785